ORDER OF TEMPORARY SUSPENSION

The Inquiry Commission has moved the Court, under Supreme Court Rule 3.165(l)(a) and (d), to enter an Order of Temporary Suspension against Dennis Michael Ritchie.1 After reviewing the record, we agree with the Inquiry Commission that probable causes exists to believe that Ritchie has been misappropriating funds held for others to his own use, or has been otherwise improperly dealing with others’ funds.2
The Court ORDERS:
1) Dennis Michael Ritchie, KBA Member No. 87106, is temporarily suspended from the practice of law in Kentucky until further order of this Court;
2) Under SCR 3.165(5), within twenty days from the date of entry of this Order of Temporary Suspension, Ritchie shall notify all his clients, in writing, of his inabili*444ty to continue to represent them, and shall furnish copies of the letters of notice to the Director.
3) Under SCR 3.165(6), Ritchie shall immediately, to the extent reasonably possible, cancel and cease any advertising activities in which he is engaged, and remove his name from any firm with which he is associated;
4) Ritchie’s temporary suspension shall be effective with the entry of this order and shall continue in effect until such time as the merits of this disciplinary proceeding can be finally determined by this Court in accordance with SCR 3.370 or SCR 3.480, or until such time as respondent can show good cause why the Order of Temporary Suspension should be amended or dissolved;
5) Such portion of this proceeding as contained in this order shall be deemed a matter of public record at this time. All other portions of the record shall be afforded the confidentiality provided under SCR 3.150 unless otherwise directed by this Court; and
6) Ritchie shall pay all costs of these proceedings for which execution may issue from this Court upon finality of this order.
All sitting. All concur.

. Ritchie, KBA Member No. 87106, has a bar roster address of 509 W. 9th Street, Hopkins-ville, KY 42241.


. SCR3.165(l)(a).